Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to Applicants Request for Reconsideration filed 2/25/21 which has been entered. Claims 1 and 13 have been amended. Claims 3, 7-12, and 15 have been cancelled. No Claims have been added. Claims 1-2, 4-6, 13-14, and 16-18 are still pending in this application, with Claims 1 and 13 being independent.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “wireless communication module configured to perform wireless communication” in claims 1 and 7 and “a playing component continuously plays the data” in claim 7.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4, 6, 13-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asmi et al. US Publication No. 20080195879 in view of Skjoldborg US Publication No. 20180188768 and Rajaraman et al. US Patent No. 5838957.

              Referring to claim 1, Asmi et al. teaches a control circuit for an electronic device (Fig. 1: external entity 124; para 0019: “external entities 124, such as network endpoints, other media devices”; Fig. 1: processor 102 of media device 100), wherein the electronic device comprises a wireless communication module configured to perform wireless communication with another electronic device (Fig. 1: communication port 125; para 0019: “communication media includes…wireless media”); and the control circuit performs burst transmission using the wireless communication module to transmit data to the other electronic device during a partial time of a time period only, and the data is configured for being continuously played by the other electronic device during the time period; and data is transmitted when playing time of the data almost ends (para 0068: “a burst may be sent to provide music for five second and it may take one second to deliver this music data”; para 0073: “a wireless receiving function may be turned off for a sleep period or off period in the receiving device 100. The clock in the security module 122 may be used to keep track of the passing time. The communicating device 124 may be able to predict the amount of time that will pass until it needs to communicate with the receiving device 100 again. In one embodiment, the sleep period is less than or equal to the given period of time. Referring to a previous example, if it takes one second to send five seconds of music, in an ideal world, the receiving function may be turned off for four of the five seconds while the communication burst occupies the remaining one second”). 
                However, Asmi et al. does not teach a start message, but Skjoldborg teaches the other electronic device transmits a burst transmission start message to the electronic device when ready (para 0053: “the receiver asserts the clear-to-send signal CTS to indicate to the transmitter that the receiver is ready to receive data.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send a ‘ready to receive’ message, as taught in Skjoldborg, in the circuit of Asmi et al. because it essentially acts as a receipt to ensure that the clocks of each device have been synchronized and data can be sent without error.
              However, Asmi et al. and Skjoldborg do not teach using a timer when there is a transmission failure, but Rajaraman et al. teaches when the control circuit fails to receive the start message and time of a timer within the electronic device reaches a threshold value, the control circuit uses the wireless communication module to transmit the next data to the other electronic device (Column 1, Lines 53-57: “Timers are often used to provide a backup mechanism to processes waits for signals which are delayed or lost (For example, a timer to limit the amount of time spent waiting for an acknowledgement before allowing retransmission to begin).”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a timer in case of failure, as taught in Rajaraman et al. in the circuit of Asmi et al. and Skjoldborg because it ensures that data will still be sent even if the system did not work exactly as expected.
              Referring to claim 2, Asmi et al. teaches the control circuit uses the wireless communication module to immediately transmit a burst transmission end message to the other electronic device after finishing transmitting the data, and the control circuit does not transmit other data to the other electronic device after transmitting the burst transmission end message during the time period (para 0023).
              Referring to claim 4, Asmi et al. teaches the control circuit further uses the wireless communication module to perform synchronization with the other electronic device (para 0067), and the data transmitted by the control circuit to the other electronic device comprises time of the data starts to be transmitted, playing time of the data, and information for determining end of the data (paras 0023, 0025, 0068, 0069).
              Referring to claim 6, Asmi et al. teaches the data is audio data, the other electronic device is an audio device (paras 0007, 0068), and the wireless communication module is a Wireless Fidelity (Wi-Fi) communication module (paras 0003, 0031).
than or equal to the given period of time. Referring to a previous example, if it takes one second to send five seconds of music, in an ideal world, the receiving function may be turned off for four of the five seconds while the communication burst occupies the remaining one second”).
              Referring to claim 13, Asmi et al. teaches a method for controlling an audio device, comprising: controlling an electronic device to use a first wireless communication module to communicate with the audio device (Fig. 1: external entity 124 communicates with media device 100; para 0019: “external entities 124, such as network endpoints, other media devices”; Fig. 1: communication port 125; para 0019: “communication media includes…wireless media”); controlling the electronic device to perform burst transmission to transmit audio data to the audio device during a partial time of a time period only; controlling the audio device to continuously play the audio data during the time period only (para 0068: “a burst may be sent to provide music for five second and it may take one second to deliver this music data”); and when the audio device finishes receiving the audio data, controlling a second wireless communication module of the audio device (Fig. 1: communication port 125) to enter a sleep mode; and when the second wireless communication module of the audio device has entered the sleep mode for a predetermined time, or when playing time of the audio data almost ends, sending data (para 0073: “a wireless receiving function may be turned off for a sleep period or off period in the receiving device 100. The clock in the security module 122 may be used to keep track of the passing time. The communicating device 124 may be able to predict the amount of time that will pass until it needs to communicate with the receiving device 100 again. In one embodiment, the sleep period is less than or equal to the given period of time. Referring to a previous example, if it takes one second to send five seconds of music, in an ideal world, the receiving function may be turned off for four of the five seconds while the communication burst occupies the remaining one second”).
                However, Asmi et al. does not teach a start message, but Skjoldborg teaches when the second wireless communication module of the device is ready, controlling the audio device to transmit a burst transmission start message to the electronic device (para 0053: “the receiver asserts the clear-to-send signal CTS to indicate to the transmitter that the receiver is ready to receive data.”). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to send a ‘ready to receive’ message, as taught in Skjoldborg, in the method of Asmi et al. because it essentially acts as a receipt to ensure that the clocks of each device have been synchronized and data can be sent without error.
              However, Asmi et al. and Skjoldborg do not teach using a timer when there is a transmission failure, but Rajaraman et al. teaches in response to the electronic device failing to receive the start message and time of a timer within the electronic device reaching a threshold value, controlling the electronic device to transmit the next data to the device (Column 1, Lines 53-57: “Timers are often used to provide a backup mechanism to processes waits for signals which are delayed or lost (For . It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a timer in case of failure, as taught in Rajaraman et al. in the method of Asmi et al. and Skjoldborg because it ensures that data will still be sent even if the system did not work exactly as expected.
              Referring to claim 14, Asmi et al. teaches controlling the electronic device to immediately transmit a burst transmission end message to the audio device after finishing transmitting the audio data; and when the audio device receives the burst transmission end message, controlling the second wireless communication module to enter the sleep mode (para 0023).
              Referring to claim 16, Asmi et al. teaches controlling the audio device to further use the second wireless communication module to perform synchronization with the electronic device (para 0067), and the audio data comprises time of the audio data starts to be transmitted, playing time of the audio data, and information for determining end of the audio data; and controlling the audio device to control time of the second wireless communication module entering the sleep mode according to the time of the audio data starts to be transmitted, the playing time of the audio data, and the information for determining the end of the audio data (paras 0023, 0025, 0068, 0069).
              Referring to claim 18, Asmi et al. teaches the first wireless communication module and the second wireless communication module are Wireless Fidelity (Wi-Fi) communication modules (paras 0003, 0031).


Claims 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Asmi et al, Skjoldborg, and Rajaraman et al., as applied to claims 1, 4, 13, and 16 above, and further in view of Elstermann et al. US Publication No. 2009022576 and Bullman US Publication No. 20060123262.

              Referring to claim 5, Asmi et al. teaches the data comprises multiple packets (para 0002), and packet within the multiple packets comprises a number of the multiple packets and a packet serial number (para 0072). However, Asmi et al, Skjoldborg, and Rajaraman et al. do not specify all each packet within the multiple packets comprises the time of the data starts to be transmitted (para 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide timing information in all packet headers, as taught in Elstermann et al., in the data of Asmi et al, Skjoldborg, and Rajaraman et al. because it helps to “guarantee that the communication device receives the start time of the next data burst, even if the communication device has yet to receive all data packets of the current data burst.” However, Asmi et al, Skjoldborg, Rajaraman et al., and Elstermann et al. do not specify that the header contains the playing time, but Bullman teaches packet comprises the playing time of the data (para 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include playing time, as taught in Bullman, in the data of Asmi et al, Skjoldborg, Rajaraman et al., and Elstermann et al. because information relating to timing is what helps to determine the timing of the sleep mode or next data burst transmission.
              Referring to claim 17, Asmi et al. teaches the audio data comprises multiple packets (para 0002), and packet within the multiple packets comprises a number of the multiple packets and a packet serial number (para 0072) and controlling the audio device to control the time of the second wireless communication module entering the sleep mode according the time of the audio data starts to be transmitted, the playing time of the audio data, the number of the multiple packets and the packet serial number within said each packet (paras 0023, 0025, 0068, 0069, 0072). However, Asmi et al, Skjoldborg, and Rajaraman et al. does not specify all information included in each packet, but Elstermann et al. teaches each packet within the multiple packets comprises the time of the data starts to be transmitted, control the time of the wireless communication module entering the sleep mode according to the time of the data starts to be transmitted (para 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide timing information in all packet headers, as taught in Elstermann et al., in the data of Asmi et al, Skjoldborg, and Rajaraman et al. because it helps to “guarantee that the communication device receives the start time of the next data burst, even if the communication device has yet to receive all data packets of the current data burst.” However, Asmi et al, Skjoldborg, Rajaraman et al., and Elstermann et al. do not specify that the header contains the playing time, but Bullman teaches packet comprises the playing time of the data (para 0046). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include playing time, as taught in Bullman, in the data of Asmi et al, Skjoldborg, Rajaraman et al., and Elstermann et al. because information relating to timing is what helps to determine the timing of the sleep mode or next data burst transmission. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 13 and their respective dependents have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application. 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450

        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652